DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Original claims 1-20, filed June 27, 2019, are pending in the instant application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 27, 2019; March 24, 2020; and September 30, 2020, are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 6-14 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘Nozawa’ (US 2015/0114769 A1) in view of ‘Brill’ (US 2013/0208973 A1).
Regarding claim 1, Nozawa teaches a system (see e.g. Figures 1-2 and mapping below) comprising: 
at least one illumination source (Figure 1, light source 10) configured to illuminate a plurality of Design Of Experiments (DOE) measurement sites located at a plurality of fields of one or more DOE wafers (e.g. [0030], Figure 1, light source 10 illuminates wafer surface for imaging; [0055], Figure 3, when determining model parameters, a wafer including a plurality of DOE measurement sites at a plurality of fields having different CD values is imaged), wherein each DOE measurement site includes an instance of at least one structure characterized by at least one parameter of interest (e.g. [0055], Figure 3, each measurement site includes a structure characterized by a CD parameter of interest that varies across the wafer; Note from e.g. [0061]-[0062] that CD is an example, and various other parameters of interest may be measured; Note from e.g. [0028] and [0062] that various types of structures can be imaged)
an imaging detector (e.g. [0031], [0034], Figure 1, detector 11) configured to detect light imaged from each of the plurality of DOE measurement sites and generate an image of each of the plurality of DOE measurement sites (e.g. [0034], detector detects light reflected from sample wafer and generates an image of the entire surface of the sample);
a non-imaging detector ([0056], a measuring device, such as OCD, is used to measure CD values of reference sample) configured to detect light collected from each of the plurality of DOE measurement sites in accordance with a non-imaging measurement technique and generate one or more measurement signals indicative of the detected light at each of the plurality of DOE measurement sites ([0056], measuring device may use optical critical dimension (OCD) technique to generate measurement signals of DOE measurement sites that indicate CD parameter values; see Note Regarding OCD below); and
a computing system (Figures 1-2, processing device 50) configured to:
receive the images of each of the plurality of DOE measurement sites ([0055], parameter calculation unit 53 receives images of DOE measurement sites on reference sample 21) and the one or more measurement signals associated with each of the plurality of DOE measurement sites ([0056], parameter calculation unit 53 receives measurement signals from OCD measurement of reference sample 21)
train a measurement signal synthesis model that relates the images of each of the plurality of DOE measurement sites to the one or more measurement signals associated with each of the plurality of DOE measurement sites (Figure 4, [0056], parameter calculation unit 53 performs regression to relate image values to OCD measurement values).

Note Regarding OCD.  Nozawa teaches using optical critical dimension (OCD) measurement ([0056]), but does not explicitly teach details of OCD.  In particular, Nozawa does not explicitly teach that OCD includes detecting light in accordance with a non-imaging technique and generating one or more measurement signals indicative of the detected light.
However, Brill does teach that OCD is a non-imaging technique ([0004]) that includes detecting light in accordance with a non-imaging technique and generating one or more measurement signals indicative of the detected light (e.g. [0008], optical measurement of light diffraction patterns, which are used to determine geometrical parameters such as CD through solution of inverse problem).
Brill teaches that OCD measurements have several advantages, such as high speed and reliability ([0009]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the system of Nozawa with the OCD measurement of Brill in order to improve the system with the reasonable expectation that this would result in a system that used a measurement technique that was 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Nozawa and Brill to obtain the invention as specified in claim 1.

Regarding claim 6, Nozawa in view of Brill teaches the system of claim 1, and Brill further teaches that the non-imaging measurement technique is a model based x-ray metrology technique, a model based optical metrology technique (e.g. [0013]-[0014], [0043]), or any combination thereof.

Regarding claim 7, Nozawa in view of Brill teaches the system of claim 1, and Nozawa further teaches that the plurality of Design Of Experiments (DOE) measurement sites includes a variation in value of the at least one parameter of interest ([0055], Figure 3, value of CD parameter of interest varies in sites along the X-coordinate).

Regarding claim 8, Nozawa in view of Brill teaches the system of claim 1, and Nozawa further teaches that each DOE measurement site includes any of a metrology target (Figure 3, [0055], the different measurement sites of the reference sample are all used for the CD metrology process of Nozawa, and therefore fall within the scope of including a metrology target), a periodic grating structure, and a device structure (e.g. [0028]).

Regarding claim 9, Nozawa in view of Brill teaches the system of claim 1, and Nozawa further teaches that the at least one structure is any of a line-space grating structure, a FinFET structure, a SRAM memory structure ([0028]), a FLASH memory structure ([0028]), and a DRAM memory structure ([0028]).

Regarding claim 10, Nozawa in view of Brill teaches the system of claim 1, and Nozawa further teaches that the at least one parameter of interest is any of a process parameter value, a structural parameter value (e.g. [0028], CD parameter indicates line width of a pattern structure, and for at least this reason falls within the scope of a structural parameter; also see e.g. [0062]), a dispersion parameter value, and a layout parameter value.

Regarding claim 11, Nozawa in view of Brill teaches the system of claim 1, and Nozawa further teaches that the at least one parameter of interest is any of a critical dimension (CD) parameter (e.g. [0028], [0052]), an overlay parameter, a focus parameter, a dose parameter, a structure asymmetry parameter, a structure roughness parameter ([0062], surface roughness), a directed self assembly (DSA) pattern uniformity parameter, and a pitch walk parameter.

Regarding claim 12, Nozawa in view of Brill teaches the system of claim 1, and Brill further teaches that the non-imaging measurement technique is any of an optical based scatterometry measurement system (e.g. optical critical dimension (OCD) can also be termed scatterometry; also see e.g. [0008], [0024], [0026], claim 9) and an x-ray based scatterometry measurement system.

Regarding claim 13, Nozawa in view of Brill teaches the system of claim 1, and Nozawa further teaches that the measurement signal synthesis model is any of a linear model (e.g. [0056], Figure 4, a1, a2 and b parameters of linear model are determined via regression), a polynomial model (e.g. [0056], quadratic function), a neural network model, a support vector machines model, a decision tree model, and a random forest model.

Regarding claim 14, Examiner notes that the claim recites a method that is substantially the same as the method performed by the system of claim 1.  Nozawa in view of Brill teaches the system of claim 1.  Accordingly, claim 14 is also rejected under 35 U.S.C. 103 as being unpatentable over Nozawa in view of Brill for substantially the same reasons as claim 1.

Regarding claim 18, Examiner notes that the claim recites a method that is substantially the same as the method performed by the system of claim 9.  Nozawa in view of Brill teaches the system of claim 9.  Accordingly, claim 18 is also rejected under 

Regarding claim 19, Examiner notes that the claim recites a method that is substantially the same as the method performed by the system of claim 11.  Nozawa in view of Brill teaches the system of claim 11.  Accordingly, claim 19 is also rejected under 35 U.S.C. 103 as being unpatentable over Nozawa in view of Brill for substantially the same reasons as claim 11.

Regarding claim 20, Examiner notes that the claim recites a method that is substantially the same as the method performed by the system of claim 13.  Nozawa in view of Brill teaches the system of claim 13.  Accordingly, claim 20 is also rejected under 35 U.S.C. 103 as being unpatentable over Nozawa in view of Brill for substantially the same reasons as claim 13.

Allowable Subject Matter
Claims 2-5 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY E SUMMERS whose telephone number is (571)272-9915.  The examiner can normally be reached on Monday-Friday, 7:00 AM to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEOFFREY E SUMMERS/Examiner, Art Unit 2669